DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 11 April 2022.  Therein, Applicant amended claims 1-4; Applicant did not cancel or add any claims.  The submitted claims have been entered and are considered below.  

Information Disclosure Statement
The information disclosure statement filed 15 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain an English translation equivalent.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendments/Arguments
Applicant’s amendments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s amendments and related arguments, with respect to the rejection of claims 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant's amendments and related arguments related to the rejection of claims 1 and 2 under 35 U.S.C. 103 have been fully considered but they are not persuasive.   Applicant asserts that there is no reducing the control gain when the anti-skid control is executed and no detection of anti-skid control is mentioned in the cited prior art of record.  Examiner does not agree.  
First, regarding the latter point, a large portion of Arakawa is dedicated to anti-skid control and equates the ABS system to such control (see para. 0003).   Moreover, such a disclosure is not necessary when such a large foundation of the reference is dealing with the subject of ABS.  It is considered as implicit that the anti-skid control is foundational to the disclosure of the cited paragraphs.  The cited paragraphs of Arakawa cannot be interpreted within a vacuum if not relevant elements are not explicitly recited in those paragraphs.   The document as a whole must be considered; and therefore, anti-skid control is a part of the cited paragraphs. 
Second, Examiner refers to the teaching of paragraph 0060 of Arakawa.  This teaching is relevant due to the logical implications of the explicit teaching.  It states that the control gain may be raised to increase response speed, but this also makes the actual control variable oscillational.   This is important when the desired result of bringing the actual value closer to the target is obtained, as it would have been known by one of ordinary skill in the art that increased response speed is not needed and additional oscillations are undesirable.   Accordingly, as Arakawa teaches the results of increasing the gain, the opposite would be true for reducing the gain during an ABS event.   Such reduction of the control gain would decrease response speed and produce less oscillations.  As the zero state of the difference between the target and actual deceleration becomes closer, the decrease in response speed and decrease in oscillations results in increase stability.  Therefore, one of ordinary skill in the art at the time of the invention would have found it obvious, based on the motivation to improve an electric brake system which is capable of making use of the potential of a motor to improve response, and also suppressing overshooting and hunting so as to offer drivers stable riding comfort, to reduce the control gain of the feedback control.  
The rejection is maintained.       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi, et al. (U.S. Patent Publication No. 2002/0044047) in view of Arakawa, et al. (U.S. Patent Publication No. 2005/0046368).  
For claim 1, Miyakoshi discloses a vehicle braking control device that applies a braking torque to wheels of the vehicle, the braking control device comprising: a controller that executes an automatic braking control for executing a feedforward control to adjust the braking torque based on a target deceleration value of the vehicle corresponding to a distance between an object in front of the vehicle and the vehicle (see paras. 0086, 0114), and an anti-skid control for adjusting the braking torque based on a speed of the wheels to suppress excessive slip of the wheels (see para. 0088), wherein the controller is configured to calculate an actual deceleration value corresponding to the target deceleration value (see para. 0115, Fig. 5), execute the feedforward control based on the target deceleration value (see Fig. 5, #7 and Fig. 13, #S84 and related text) and additional control based on the target deceleration value and the actual deceleration value to bring the actual deceleration value closer to the target deceleration value (see para. 0115).  Miyakoshi does not explicitly disclose control via feedback.  
A teaching from Arakawa discloses a feedback control based on the target deceleration value and the actual deceleration value (see paras. 0050, 0056-0057).  It would have been obvious to one of ordinary skill in the art to modify Miyakoshi with the teaching of Arakawa based on the motivation to improve when the electric brake is operated so as to produce the target output value, if an overshoot detection portion detects overshooting, a feedback control variable correction portion corrects a feedback control variable in the feedback control portion.  
Continuing with the claim, Arakawa further discloses reduce a control gain of the feedback control when the anti-skid control is executed (see paras. 0049, 0051-0052, 0060-0062; control gain may be raised to increase response speed, but this also makes the actual control variable oscillational; thus, it would have been known by one of ordinary skill in the art that increased response speed is not needed and additional oscillations are undesirable when the desired result of bringing the actual value closer to the target is obtained and reducing the gain during an ABS event would decrease response speed and produce less oscillations and produce the desired increase in stability.  One of ordinary skill in the art would have been motivated to reduce the gain based on the motivation to improve an electric brake system which is capable of making use of the potential of a motor to improve response, and also suppressing overshooting and hunting so as to offer drivers stable riding comfort, to reduce the control gain of the feedback control).  
Regarding claim 2, Arakawa further teaches wherein the controller is configured to determine either one of a decrease mode for decreasing the braking torque (see para. 0054) and an increasing mode for increasing the braking torque based on the speed in the anti-skid control (see para. 0054), and to, in a state in which the control gain has been reduced, increase the control gain at a time point in which the increasing mode has been continuously determined for all the wheels for a predetermined time (see paras. 0054-0056, implicit that increasing based on reduction would occur, as braking control is a mechanical, repeating process with a finite minimum and maximum; such that the system requires increases after decreases and decreases after increases).



Allowable Subject Matter
Claims 3 and 4 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663